Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-6 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "impedance modules that are connected to each of the row conductors (L) and configured to decrease the impedance of each row conductor (L) and to keep the impedance of each row conductor (L) low in a phase of reading the array of pixels (P) as long as the corresponding selection signal (VG) is at the low level (VGoff), the impedance modules being separate from the driver modules.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xu et al. (Patent No. US 10,873,716 B2) discloses a pixel cell and row select and row driver circuits including two column bias circuits and row driver circuits, one placed at the right and one placed at the left side of the array of pixel cells.
Lee et al. (Patent No. US 5,619,223) discloses electrically disconnecting one of the row select driver circuits 10 from the display unit by lifting up the control signal connectors or making control signals high impedance for the purpose of testing the other row select driver circuit 10 on the opposite side of the row select lines 30.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Primary Examiner, Art Unit 2878